Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 5-10 and 20 are canceled. 
Claims 1-4, 11-19 are currently pending.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1 November 2021.
Claims 1-4 and 11-13 are under examination herein.
Claims 1-4 and 11-13 are rejected.

Response to Amendment
	The amendment of claims 1, 4 and 11-13 filed 4 February 2022 has been entered. 
	The objection to claims 7-10 are withdrawn in view of Applicant's claim amendments. 
The rejection of claims 5-6 and 8-10 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Steffens (US20030135880A1) is withdrawn in view of Applicant's claim amendments.
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Steffens (US20030135880A1) and Ismail (Ismail, M. et al. Straightforward Regeneration of Reduced Flavin Adenine Dinucleotide Required for Enzymatic Tryptophan Halogenation, 2019, ACS Catalysis, 9(2): 1389–1395) and further in view of GoldBio (Goldbio, Enzyme & Antibody Immobilization Protocol, 2019, https://www.goldbio.com/documents/1414/Enzyme%20and%20Antibody%20Immobilization%20Protocol%20utilizing%20Glyoxal%20Agarose%20Beads.pdf) is withdrawn in view of Applicant's claim amendments.

Priority
	The instant application claims the benefit of priority to U.S. Provisional Application No. 62/820,780 filed 19 March 2019. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 19 March 2019. 

Specification
The use of the term Affi-Gel, which is a trade name or a mark used in commerce, has been noted in this application ([23], [64], [99], [128]). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 12-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Steffens (US20030135880A1). Any newly recited portions herein are necessitated by claim amendment.

Regarding claims 1-2 and 12-13, Steffens teaches methods of transferring a halogen to a substrate in a regiospecific manner comprising contacting the substrate with a regiospecific halogenase in the presence of an oxidant, a halogen donor, an electron transferase (Steffens [5]), wherein the method according to the invention further comprises a FAD or FMN component, particularly FAD (Steffens [7]), the electron transferase is an enzyme capable of catalyzing the electron transfer from NADH or NADPH or ferredoxin to FAD (FAD reduction) (Steffens [8]), the electron transferase is a flavin reductase [as recited in claim 1(ii)(b)] (Steffens [10]), and the regiospecific halogenase is prnA, prnC, pyoluteorin halogenases pltA, pltD, and pltM [as recited in claim 1(ii)(a) and claim 13], tetracycline halogenase ctS4, hydrolase a, or balhimycin halogenase  bha A (Steffens [13]). 
The protein components of the system comprising a regiospecific halogenase and electron transferase can be immobilized, as described further below and allowed to react with substrates to generate products. The halogenase and electron transferase can be used as individual enzymes that are coimmobilized [as recited in claim 1(ii)]. An additional enzyme and appropriate secondary reductant may be included in the system to regenerate NADH or NADPH: examples of such enzyme secondary reductant pairs include: alcohol dehydrogenase and ethanol, glucose-6-phosphate dehydrogenase [as recited in claim 1(ii)(c) and claim 12] (Steffens [105]). The enzymes (which would include enzymes of the NADH or NADPH regenerating system if such a system is used) may be immobilized by any of several processes. Examples include: (1) placing the enzymes inside a container with a semipermeable membrane (dialysis membrane) that will allow passage of substrates and nucleotides but not enzymes; (2) covalently attaching the enzymes to an insoluble matrix (reads on solid support as recited in claim 1(i)); (3) binding the enzymes to a matrix (reads on solid support) via antibodies directed against the enzymes or antibodies directed against antigens fused to the enzymes, (4) binding the enzymes to a matrix (reads on solid support) via biotin and a biotin-binding domain such as avidin. (5) Polymerizing a matrix (such as a methacrylate polymer) (reads on solid support is resin as recited in claim 2) around the enzymes (Steffens [106]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Steffens (US20030135880A1). Any newly recited portions herein are necessitated by claim amendment.

Regarding claim 3, Steffens teaches methods of transferring a halogen to a substrate in a regiospecific manner comprising contacting the substrate with a regiospecific halogenase in the presence of an oxidant, a halogen donor, an electron transferase (Steffens [5]), wherein the method according to the invention further comprises a FAD or FMN component, particularly FAD (Steffens [7]), the electron transferase is an enzyme capable of catalyzing the electron transfer from NADH or NADPH or ferredoxin to FAD (FAD reduction) (Steffens [8]), the electron transferase is a flavin reductase (Steffens [10]), and the regiospecific halogenase is prnA, prnC, pyoluteorin halogenases pltA, pltD, and pltM, tetracycline halogenase ctS4, hydrolase a, or balhimycin halogenase  bha A (Steffens [13]). 
The protein components of the system comprising a regiospecific halogenase and electron transferase can be immobilized, as described further below and allowed to react with substrates to generate products. The halogenase and electron transferase can be used as individual enzymes that are coimmobilized. An additional enzyme and appropriate secondary reductant may be included in the system to regenerate NADH or NADPH: examples of such enzyme secondary reductant pairs include: alcohol dehydrogenase and ethanol, glucose-6-phosphate dehydrogenase  (Steffens [105]). The enzymes (which would include enzymes of the NADH or NADPH regenerating system if such a system is used) may be immobilized by any of several processes. Examples include: (1) placing the enzymes inside a container with a semipermeable membrane (dialysis membrane) that will allow passage of substrates and nucleotides but not enzymes; (2) covalently attaching the enzymes to an insoluble matrix (reads on solid support as recited in claim 1(i)); (3) binding the enzymes to a matrix (reads on solid support) via antibodies directed against the enzymes or antibodies directed against antigens fused to the enzymes, (4) binding the enzymes to a matrix (reads on solid support) via biotin and a biotin-binding domain such as avidin. (5) Polymerizing a matrix (such as a methacrylate polymer) (reads on solid support is resin) around the enzymes (Steffens [106]). 
Steffens further teaches an embodiment of halogenation by PrnA (another halogenase), wherein PrnA is immunopurified by mixing extract (3 ml) with an affinity matrix. The affinity matrix is prepared by mixing for 30 minutes, at room temperature, 100 microliters of rabbit antigoat-IgG-agarose (purchased from Sigma) with 50 microliters of goat anti-PrnA sera. Then the agarose beads are washed three times with 1 ml of LS buffer. After mixing the 3 ml sample with the affinity matrix, unabsorbed material is removed from the beads by washing with LS buffer (Steffens [204]).
Steffens is silent to the PltM being immobilized on an agarose resin in claim 3. However, this limitation is obvious over the teachings of Steffens. Steffens discloses a list of halogenases that may be used in the method of transferring a halogen to a substrate: the regiospecific halogenase is prnA, prnC, pyoluteorin halogenases pltA, pltD, and pltM, tetracycline halogenase ctS4, hydrolase a, or balhimycin halogenase  bha A (Steffens [13]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute PltM for PrnA in Steffens' halogenation system, because Steffen discloses both in a list of possible halogenases to be used in the system (Steffens [13]). The substitution of one known halogenase (PrnA) for another (PltM) would have yielded predictable results, because both PrnA and PltM are disclosed to as alternative options for performing the same function. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Steffens (US20030135880A1) in view of Ismail (Ismail, M. et al. Straightforward Regeneration of Reduced Flavin Adenine Dinucleotide Required for Enzymatic Tryptophan Halogenation, 2019, ACS Catalysis, 9(2): 1389–1395). Any newly recited portions herein are necessitated by claim amendment.
Regarding claim 11, Steffens teaches methods of transferring a halogen to a substrate in a regiospecific manner comprising contacting the substrate with a regiospecific halogenase in the presence of an oxidant, a halogen donor, an electron transferase (Steffens [5]), wherein the method according to the invention further comprises a FAD or FMN component, particularly FAD (Steffens [7]), the electron transferase is an enzyme capable of catalyzing the electron transfer from NADH or NADPH or ferredoxin to FAD (FAD reduction) (Steffens [8]), the electron transferase is a flavin reductase (Steffens [10]), and the regiospecific halogenase is prnA, prnC, pyoluteorin halogenases pltA, pltD, and pltM, tetracycline halogenase ctS4, hydrolase a, or balhimycin halogenase  bha A (Steffens [13]). 
The protein components of the system comprising a regiospecific halogenase and electron transferase can be immobilized, as described further below and allowed to react with substrates to generate products. The halogenase and electron transferase can be used as individual enzymes that are coimmobilized. An additional enzyme and appropriate secondary reductant may be included in the system to regenerate NADH or NADPH: examples of such enzyme secondary reductant pairs include: alcohol dehydrogenase and ethanol, glucose-6-phosphate dehydrogenase  (Steffens [105]). The enzymes (which would include enzymes of the NADH or NADPH regenerating system if such a system is used) may be immobilized by any of several processes. Examples include: (1) placing the enzymes inside a container with a semipermeable membrane (dialysis membrane) that will allow passage of substrates and nucleotides but not enzymes; (2) covalently attaching the enzymes to an insoluble matrix; (3) binding the enzymes to a matrix (reads on solid support) via antibodies directed against the enzymes or antibodies directed against antigens fused to the enzymes, (4) binding the enzymes to a matrix (reads on solid support) via biotin and a biotin-binding domain such as avidin. (5) Polymerizing a matrix (such as a methacrylate polymer) around the enzymes (Steffens [106]). 
Steffens discloses the halogenase and electron transferase (of the system) can be used as individual enzymes that are coimmobilized. An additional enzyme and appropriate secondary reductant may be included in the system to regenerate NADH or NADPH: examples of such enzyme secondary reductant pairs include: alcohol dehydrogenase and ethanol, glucose-6-phosphate dehydrogenase (Steffens [105]). Steffens teaches the electron transferase is an enzyme capable of catalyzing the electron transfer from NADH or NADPH or ferredoxin to FAD (FAD reduction) (Steffens [8]) and the electron transferase is a flavin reductase (Steffens [10]).
Steffens does not teach SsuE. 
	Ismail teaches enzymatic cofactor regeneration systems for biocatalytic halogenation rely on the combination of a flavin reductase like PrnF from Pseudomonas fluorescens, RebF from Lechevalieria aerocolonigenes, or SsuE from Thermus thermophilus with either an alcohol dehydrogenase or a glucose dehydrogenase (Ismail Pg. 1389, Col. 1, ¶ 2-Col. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steffens' halogenation system by using SsuE as the flavin reductase, because Ismail discloses SsuE as a flavin reductase used in biocatalytic halogenation (Ismail Pg. 1389, Col. 1, ¶ 2-Col. 2). This modification would have had a reasonable expectation of success, because SsuE is a type of flavin reductase that has shown to be successful in the process of biocatalytic halogenation.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Steffens (US20030135880A1) in view of GoldBio (Goldbio, Enzyme & Antibody Immobilization Protocol, 2019, https://www.goldbio.com/documents/1414/Enzyme%20and%20Antibody%20Immobilization%20Protocol%20utilizing%20Glyoxal%20Agarose%20Beads.pdf). Any newly recited portions herein are necessitated by claim amendment.

Regarding claim 4, Steffens teaches methods of transferring a halogen to a substrate in a regiospecific manner comprising contacting the substrate with a regiospecific halogenase in the presence of an oxidant, a halogen donor, an electron transferase (Steffens [5]), wherein the method according to the invention further comprises a FAD or FMN component, particularly FAD (Steffens [7]), the electron transferase is an enzyme capable of catalyzing the electron transfer from NADH or NADPH or ferredoxin to FAD (FAD reduction) (Steffens [8]), the electron transferase is a flavin reductase (Steffens [10]), and the regiospecific halogenase is prnA, prnC, pyoluteorin halogenases pltA, pltD, and pltM, tetracycline halogenase ctS4, hydrolase a, or balhimycin halogenase  bha A (Steffens [13]). 
The protein components of the system comprising a regiospecific halogenase and electron transferase can be immobilized, as described further below and allowed to react with substrates to generate products. The halogenase and electron transferase can be used as individual enzymes that are coimmobilized. An additional enzyme and appropriate secondary reductant may be included in the system to regenerate NADH or NADPH: examples of such enzyme secondary reductant pairs include: alcohol dehydrogenase and ethanol, glucose-6-phosphate dehydrogenase  (Steffens [105]). The enzymes (which would include enzymes of the NADH or NADPH regenerating system if such a system is used) may be immobilized by any of several processes. Examples include: (1) placing the enzymes inside a container with a semipermeable membrane (dialysis membrane) that will allow passage of substrates and nucleotides but not enzymes; (2) covalently attaching the enzymes to an insoluble matrix; (3) binding the enzymes to a matrix (reads on solid support) via antibodies directed against the enzymes or antibodies directed against antigens fused to the enzymes, (4) binding the enzymes to a matrix (reads on solid support) via biotin and a biotin-binding domain such as avidin. (5) Polymerizing a matrix (such as a methacrylate polymer) around the enzymes (Steffens [106]). 
Steffens discloses the halogenase and electron transferase (of the system) can be used as individual enzymes that are coimmobilized. An additional enzyme and appropriate secondary reductant may be included in the system to regenerate NADH or NADPH: examples of such enzyme secondary reductant pairs include: alcohol dehydrogenase and ethanol, glucose-6-phosphate dehydrogenase (Steffens [105]). Steffens teaches the electron transferase is an enzyme capable of catalyzing the electron transfer from NADH or NADPH or ferredoxin to FAD (FAD reduction) (Steffens [8]) and the electron transferase is a flavin reductase (Steffens [10]).
Steffens does not teach the resin is packed into a spin column.
	GoldBio discloses agarose beads/resins that are stable and reusable in several formats, including spin columns (GoldBio Pg. 1, Introduction, lines 1, 6). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steffens' halogenation system by placing the resin in a spin column, as taught by GoldBio, because the resin can be reused in a spin column (GoldBio Pg. 1, Introduction, lines 1, 6). One of ordinary skill would have had a reasonable expectation of success in modifying Steffens' halogenation system with GoldBio's spin column, because both systems use agarose resin and GoldBio discloses the benefit of using a spin column so the resin can be reused. 

Response to Arguments
	Applicant's arguments, filed 4 February 2022, with respect to the prior art rejections have been fully considered but they are not persuasive. 

Applicant argues Steffens does not teach reusing the enzymes (Arguments Pg. 7, [1], Pg. 8, [1], [4] and [5]), because Steffens [107] discloses the immobilized enzymes may then be exposed to a buffer containing reductant. 
	Applicant's arguments are not germane to the claimed invention, because there is no limitation requiring reuse of the enzymes. Instant claim 1 requires the enzymes are immobilized on the solid support and this limitation is met by Steffens [105] and [106] as detailed in the rejection above. Furthermore, GoldBio (cited in the rejection of claim 4) discloses the use of a spin column so the agarose resin containing the immobilized enzymes can be reused. 
	
Applicant argues Ismail and GoldBio are not able to address the deficiencies in Steffens (Arguments Pg. 9, [1]). 
This argument is not persuasive for the same reasons discussed above.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./Examiner, Art Unit 1657   

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631